Citation Nr: 1623241	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  12-02 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, including as secondary to a service-connected right knee disability.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and adjustment disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977.

This appeal to the Board of Veterans' Appeals (Board) is from May 2011 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

Although the Veteran only claimed service connection for PTSD, VA treatment records show that the Veteran has been diagnosed as having other acquired psychiatric disabilities, in particular, depression and adjustment disorder.  Although not formally adjudicated, the additional diagnosed conditions, together with PTSD, are considered to be a single service connection claim for an acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

In April 2016, the Veteran testified during a videoconference hearing in April 2016.  A transcript of this hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issue) of service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a diagnosis of PTSD linked to any corroborated in-service stressor and other diagnosed psychiatric disorders are not shown to have had an onset during service or to be related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, depression, and adjustment disorder, was not incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

The duty to notify has been met.  See September 2011 VA correspondence and April 2016 Hearing Transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

Regarding the duty to assist, service treatment records are associated with the claims file and pertinent treatment records have either been obtained through development or were submitted.  The Veteran was afforded a VA examination regarding his PTSD and the findings and results are adequate to decide the claim.  It was not necessary to obtain an opinion for a psychiatric disorder other than PTSD since the evidence does not indicate that there was an onset during service or for 20 years after service and no evidence suggesting a nexus to service.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist

II. Legal Criteria and Analysis

Service connection may be established for chronic disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted on a presumptive basis for certain chronic diseases, including psychoses, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(2).

Where the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence. In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

The Veteran's VA medical records show he has diagnoses of PTSD, adjustment disorder with depression and anxiety, and depression.  See pages 255 and 263 of CAPRI records received April 24, 2005 and C&P Exam received April 8, 2013.

With regard to PTSD, his in-service stressors have included a soldier being shot on the rifle range in November 1974, a "blanket party" in September 1974 during which another soldier was assaulted, a bar fight in which he and others were hurt with one soldier losing an eye, and an incident when he was getting into a truck that pulled off unexpectedly causing him to fall backwards.  See pages 11 and 12 of Hearing Testimony, Correspondence received August 8, 2011 and C&P Exam received April 8, 2013.

On April 2013 VA examination, the examining psychologist diagnosed PTSD based on the first three stressors noted above.  However, the opinion linking the diagnosis to these stressors lacks probative value since none of the stressors have been corroborated.  Generally, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of a claimed in-service stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Since the stressors did not involve combat situations or were the result of fear of hostile military or terrorist activity, some form of corroboration is needed.  See Moreau, supra; Zarycki, supra.

The RO sought corroboration of the blanket party and the shooting of a soldier.  The Defense Personnel Records Information Retrieval System (DRPIS) was unable to document the incident involving the assault of another soldier.  However, by coordinating research with the U.S Army Combat Readiness/Safely Center, information was located pertaining to the accidental shooting of a solider at Fort Jackson, South Carolina.  The Safety Center documents showed that on December 13, 1974 a soldier was shot and killed by an M14, 7.62 mm rifle at Fort Jackson.  No name or organization was documented.  See VA 21-3101 Request for Information received March 20, 2013.  

Although the documented incident is generally consistent with the incident the Veteran reported, they are not in fact the same incident.  The Veteran's personnel records show that he left Fort Jackson and arrived at Fort Lee on November 1, 1974 for 8 weeks of training.  Therefore, he clearly was no longer at Fort Jackson when the documented incident occurred.  

The Veteran later sent a letter asserting he was stationed at Fort Jackson from September to October 1974 and that the incident occurred during this time.  See Correspondence received August 2, 2013.  However, as noted, there is no documented evidence of the incident he described during this time period and the only one that fits his description occurred at Fort Jackson in December 1974, after he had already departed.  

In separate correspondence received in May 2013 the Veteran asserts he was still in Fort Jackson in December 1974 and that the personnel records are either for another Veteran with the same name or that the year was read incorrectly.  See Correspondence received August 8, 2013.  The information contained in the personnel record matches the Veteran.  There is no evidence of there being error in the reporting of the dates of his duty assignment.  All of the service personnel records support a finding that the Veteran was transferred from Ft. Jackson to Ft. Lee prior to December 1974.  Accordingly, the Board finds there is no independent corroboration of the Veteran's reported in-service stressors involving the blanket party or accidental shooting of soldier.  

The Veteran also asserts that the VA examiner found that the reported stressors satisfied Criterion A for his PTSD diagnosis and that this opinion linking the in-service stressors to his PTSD diagnosis had been ignored.  The Board has not ignored the examiner's opinion in making a decision.  However, as previously noted a medical opinion diagnosing PTSD does not suffice to verify the occurrence of a claimed in-service stressor.  The etiological link made by the examiner between the stressors and the diagnosis lacks probative value because it is essentially based on stressors that were not or could not be corroborated.  Thus, the Board finds that the PTSD diagnosis is not based on an in-service stressor.

With regard to his other psychiatric disorders, there is no evidence of mental health symptoms, findings, or diagnosis in his service treatment records.  See STR - Medical.  His July 1977 separation examination in particular shows no abnormal psychiatric findings were made.  The associated medical history report similarly shows he denied having any complaints of nervous trouble, loss of memory, depression or excessive worry, or frequent trouble sleeping.  See pages 14 to 16 of STR - Medical.  

His first mental health complaints involved depression and were noted approximately 20 years after he separated from service.  See Medical Treatment Record - Government Facility received November 27, 1998.  Depression was diagnosed in March 1998 and adjustment disorder was diagnosed in April 1998.  See page 11 of Medical Treatment Record - Government Facility received November 27, 1998.   During this time he reported marital conflict due to his memory problems and concern over his wife having an affair.  There was no reference made to any in-service events.  Other treatment records suggest his depression was related to his fibromyalgia and memory loss.  See pages 106 and 107 of CAPRI records received September 17, 2011.  

Moreover, while not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  The Board's attention is drawn to the fact that the Veteran filed his initial claim for benefits in September 1977 and made no reference to experiencing any psychiatric problems, and that a contemporaneous November 1977 VA examination explicitly noted that his psychiatric condition was normal.  A September 1996 claim for benefits also lacked any indication of a chronic psychiatric disorder.  Such weighs heavily against his more recent reported medical history of having psychiatric problems since service. See Curry v. Brown, 7 Vet. App. 59, 68   (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  He has provided no salient explanation as to why he would report chronic orthopedic problems but make no reference to his problems with depression and anxiety, if he had been actually experiencing a chronic problem as he now contends.  See AZ v. Shinseki, 731 F.3d 1303 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present). 

Given the there is no probative evidence that suggests an etiological link between his psychiatric disorders other than PTSD and military service, a preponderance of the evidence is against the claim for service connection.  The preponderance of the evidence is also against finding that there is an etiological link between PTSD and in-service stressors.  Under the circumstances, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  The claim for service connection, therefore, is denied.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, adjustment disorder, and depression is denied.


REMAND

The Veteran alleges his left knee disorder is related to service or, alternatively, is secondary to his service-connected right knee disability.

On May 2011 VA examination, the clinician opined that it is less likely as not that the left knee condition is related to service noting the Veteran was seen only once in service and there was no significant evidence that the problem was chronic.  His service treatment records contain a May 1977 records that indicates the Veteran's left knee was bothering him and that he had a 2 year history of intermittent symptoms; the assessment was chondromalacia and questionable subluxing patellae.  See page of STR - Medical.  Given the 2-year history of symptoms reported at that time and assessment, a more thorough explanation is needed as to why his condition was determined to not be chronic.

The Veteran should also be advised on what evidence is needed to establish a claim for secondary service connection.


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associated with the claims file copies of ongoing VA treatment records associated with the claimed left knee disorder.

2.  Provide the Veteran with appropriate VCAA notice for secondary service connection as it pertains to his left knee disorder and service-connected right knee disorder.  

3.  Then return the claims file to the May 2011 VA examiner, if available, for a supplemental opinion.  If he is not available, provide another clinician with the electronics file for a response.

After a careful review of the record, the clinician is asked to offer further explanation as to why the 2 year history of intermittent knee pain and assessments of chondromalacia and questionable subluxing patellae reported in May 1977 is not sufficient to indicate a chronic knee problem in service.

4.  Then, readjudicate the claim of entitlement to service connection for a left knee disorder, to include as secondary to a right knee disability.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


